Title: From Thomas Jefferson to Thomas Mann Randolph, 4 February 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Feb. 4. 1800.

Your’s of Jan. 18 never reached me till this day, so that it has loitered a week somewhere. our post going out tomorrow morning, I hasten to answer it. my anxiety to get my lands rented is extreme. I readily agree therefore that mr Kerr shall take for 5. years, or say till Christmas 1804. the Oblong, Square field, and the one on the river next below the Square field, comprehending the orchard: only I should be very urgent that he should take a compleat field there; for I expect there is enough between the river and the road, by old Hickman’s settlement to make 2. fields of 40. as. each, by cleaning up &  straitening the skirts, perhaps by cutting down some slips on the margin. for so much as would be to clear, I would take no rent the 1st. year. he would then have the 3 fields in a line on the river, and three other fields would remain along the road to the triangle inclusive, for another tenant. observe I must have with him, as I have with mr Peyton, free passage along the roads; that is to say along the road which used to be, & must be again, down the river side. all the conditions to be the same as with mr Peyton. I say, I wish him to be pushed to the taking the 120. acres; yet, rather than lose a tenant I would agree to the hundred acres, towit, the Oblong, Square & half the lower field. but you are sensible he would get by that means a great over-proportion of cream, & therefore I wish to force on him the other half field.—Buonaparte’s operations begin to wear a somewhat better aspect. it seems as if he meant a republic of some sort: therefore we are encouraged by the strength of his head to hope he calculates correctly how much superior is the glory of establishing a republic to that of wearing a crown. but still we must suspend our judgments a little longer.—my first letter from mr Eppes gave me little hope of the child’s doing well. one recieved to-day announces it’s death. it appears, as we might expect, a severe affliction to both.
By a letter recieved to-day also from mr Richardson I learn the death of Jupiter. he has fallen a victim to an imprudent perseverance in journeying. I was extremely against his coming to Fredsbg with me & had engaged Davy Bowles, but Jupiter was so much disturbed at this that I yielded. at the end of the second day’s journey I saw how much he was worsted, & pressed him to wait at Hyde’s a very excellent house till the horses should return, & I got the promise of a servant from thence. but he would not hear of it. at Fredericksburg again I engaged the tavernkeeper to take care of him till he should be quite well enough to proceed. and it seems that immediately on his arrival at home, he took another journey to my brother’s where he died. I am sorry for him as well as sensible he leaves a void in my [domestic] administration which I cannot fill up.—I must get Martha or yourself to give orders for bottling the cyder in the proper season in March. there is nobody there but Ursula who unites trust & skill to do it. she may take any body she pleases to aid her. I am in hopes if any keys had been delivered to Jupiter that they have been taken care of. mr Richardson may perhaps be useful in seeing to the cyder. when I say that Ursula may have any body she pleases to help her, I mean to except John, who must have nothing to do with drink.—pray conclude with Kerr, & I will confirm what you do. my  constant love to my dear Martha & the little ones, and affectionate attachment to yourself. Adieu.
